DEITS, J.
Intervenor moved to intervene in the trial court to obtain legal custody of the child of Kevin and Susan Hruby. The court awarded custody to Kevin, and we affirmed on appeal. 84 Or App 448, 734 P2d 378, rev allowed 303 Or 534 (1987). Kevin now requests attorney fees. We deny the request, because there is no statutory authority to allow the fees.
The motion to intervene was filed pursuant to ORS 109.119, which provides, in relevant part, that a person who has established a “child-parent relationship” may
“petition or file a motion for intervention with the court having jurisdiction over the custody, placement or guardianship of that child, or if no proceedings are pending, may petition the circuit court for the county in which the minor child resides for an order providing for custody or placement of the child * * ORS 109.119(1).
The statute does not include any provisions authorizing attorney fees.
Kevin relies on ORS 19.220 and ORS 107.105(l)(i) as authority for awarding fees. ORS 19.220 does not specifically authorize attorney fees in this type of proceeding. ORS 107.105(i) allows attorney fees in a dissolution proceeding. However, although it is not clear in what kind of “proceeding” an intervenor may intervene under ORS 109.119(1), that statute specifically does not authorize intervention in a dissolution proceeding:
“This subsection does not grant any right to petition or file a motion for intervention in any proceeding involving the dissolution of marriage.”
Therefore, ORS 107.105(l)(i) does not permit an award of attorney fees in this case.
Petition denied.